Justice EAKIN,
dissenting.
I agree the term layoff means “termination of employment at the will of the employer.” Majority Op., at 1216-17, 1218-19. I do not believe, however, that interpreting eligibility sections liberally makes “layoff’ so broad as to include retirement. Retirement, which is not defined in the UC Law, in its common usage means “[vjoluntary termination of one’s own employment or career, esp. upon reaching a certain age[.]” Black’s Law Dictionary 1342 (8th ed.2004). For all the parsing and shoehorning of language, these two terms remain quite disparate. “Liberal interpretation” of eligibility is not alchemy, and cannot turn a voluntary retirement into an involuntary layoff. One term encompasses termination at the will of the employer, and one encompasses termination at the will of the employee-unemployment compensation is intended for the former, not the latter.
In the present case, Employer pursued a two-fold approach: seeking to lay off up to 20 employees and offering early retirement packages to employees over 60 years old. The two strategies, although related, are distinct and separate from each other. In fact, Employee accepted a retirement package, not a layoff. There is no evidence his position would have been cut — in fact, the evidence shows he was not forced to accept the retirement package. Whatever his altruistic motivations, unemployment compensation is designed for those who lose their job, not those who voluntarily leave their job.
There is no indication the General Assembly, at the time it added the VLO Proviso, considered it as synonymous with retirement. Given the practical and legal consequences of the differences between the two terms, I believe the VLO Proviso should be applied only to employees that are laid off, and not to those who freely accept a retirement package.
Justice TODD joins this dissenting opinion.